Citation Nr: 1332295	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disorder, including endocarditis and/or an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty service from October 2000 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri, which inter alia denied service connection for a heart disorder.  

During the pendency of the appeal, the Veteran changed his representative.  He was initially represented by Disabled American Veterans (DAV).  On September 29, 2011, VA received VA Form 21-22a Appointment of Individual as Claimant's Representative from the Veteran, which was executed in favor of Virginia A. Girard-Brady.  She is the Veteran's current representative. 

A review of the Virtual VA paperless claims processing system includes the informal hearing presentation submitted by the Veteran's previous representative, DAV, on his behalf and updated VA treatment records through approximately June 2012.  The Veteran also submitted additional evidence following the last prior adjudication by the agency of original jurisdiction (AOJ) in the September 2010 Supplemental Statement of the Case (SSOC).

As the appeal is being remanded, the AOJ will have an opportunity to consider the newly submitted evidence upon readjudication and any additional contentions made by the Veteran and his current representative.  


REMAND

The Veteran claims that he has a cardiovascular disease that had its onset in service or is otherwise related to active duty or is an undiagnosed disability related to his Persian Gulf War service.  The available official service records do not confirm the Veteran's service in the Persian Gulf.  

A VA examination is necessary.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding that an examination is necessary is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

A March 2005 service examination report shows that the Veteran had a grade I-II systolic murmur at aortic area with minimal radiation.  The examiner characterized it as a systolic murmur.  VA treatment records, dated in November 2009, reflect that the Veteran had an echocardiogram.  It showed a trace amount of mitral regurgitation, but was otherwise normal.  In summary, the record shows an in-service heart murmur and suggests a current mitral regurgitation.  As noted, the threshold for finding a link between service and current disability is low for purposes of finding that an examination is required.  Locklear, 20 Vet. App. at 410.  A VA cardiac examination is necessary to adjudicate this claim as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO should request the Veteran's service personnel folder and any other clarifying information to determine whether or not the Veteran served in the Persian Gulf.  

2.  Take the necessary steps to obtain all pertinent updated VA treatment records beginning in June 2012.  Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal.  

3.  After obtaining and associating updated treatment records with the claims folder, schedule the Veteran for a VA cardiac examination.  A clinical examination with all indicated tests and studies should be conducted.  The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.

For each cardiac disease or disability identified, he or she must opine on whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related to active service (or due to an undiagnosed illness related to service in Southwest Asia if it is determined that the Veteran served in the Persian Gulf).  The examiner is directed to consider the July 2005 service treatment records reflecting a systolic heart murmur.   

If the examiner rejects any pertinent lay report, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ should ensure that the examination reports comply with the instructions in this remand.  Thereafter, the AOJ should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claim.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


